Scott, J.:
The order appealed from awards the custody of a female infant, now about three and one-half years of age, to her father, Leopold Alfred Meyer, with a provision that the child shall be taken to the residence of its maternal grandfather once in each month, there to remain for the period of six days, with the privilege to said grandfather and his daughter, the infant’s aunt, to visit the child once in each week for the remaining weeks of each month, and upon such visits to remain with the child for three hours. .
At the time the writ was sued out, and while the evidence was being taken before the referee, both the father and the grandfather lived in the borough of the Bronx, in the city of New York. We are now advised by the briefs of counsel for both parties, as well as by the papers submitted upon another appeal in the same matter and now on our files, that the father has now removed to Boston, in the State of Massachusetts, taking the child with him, and that he proposes to remain there. Assuming this to be true, it is apparent that the condition in the order which provides that thé child shall be carried back and forth between Massachusetts and New York city once in every month is intolerable, and one which cannot make for *176the benefit of the child, which, under the more enlightened rules respecting the custody of children which now obtain, must be the .finally controlling consideration. The most elementary knowledge of the precaution necessary to be taken to insure the proper rearing of young children will render it easy to appreciate the injury likely to result to so young a child if it be made the subject of such a game of “battledore and shuttlecock ” as would result from carrying out- in this particular the order appealed from. We are, therefore, convinced that this provision of the order at all events cannot be allowed to stand, and that the child must be entirely confided to the custody of one or the other of the parties who seek its custody, being its father and grandfather, with provisions that the one to whom custody is not awarded shall be afforded opportunity to see the child upon reasonable conditions.
It is now too well settled to require fortification by extended citations from cases that, in determining to whom the custody of an infant of tender years shall be confided, the paramount and controlling consideration is the welfare of the infant. To this all other considerations must be subordinated including the wishes of the parents, or, as in this case, the surviving parent. Of course a father or a mother has a strong natural claim to the custody and companionship of a child, but ev.en this must give way where it clearly appears that the child’s welfare requires a different disposition of its custody. (Matter of Waldron, 13 Johns. 418; People v. Mercien, 8 Paige, 47; People v. Wilcox, 22 Barb. 178; S. C., sub nom. Wilcox v. Wilcox, 14 N. Y. 575; People ex rel. Wehle v. Weissenbach, 60 id. 385; People ex rel. Oprandy v. Ciarcia, 49 App. Div. 90; Wood on Habeas Corpus [3d ed.], 137; Matter of Riemann, 10 N. Y. Supp. 516 ; People ex rel. Humex v. Phelps, 58 Misc. Rep. 625; Matter of Knowack, 158 N. Y. 482; Matter of Wentz, 9 Misc. Rep. 240; Matter of Welch, 74 N. Y. 299; People v. Rubin, 98 N. Y. Supp. 787; People v. Trafford, 12 id. 43; People v. Olmstead, 27 Barb. 9; Matter of Easton, N. Y. L. J., July 15, 1911, Bischoff, J.)
So far as concerns its present care and its future material prospects there seems little room to doubt that the child’s interests will be best subserved if its custody be awarded to its *177grandfather, Edward Robitzek. He is a man of approved character, now about fifty-three years of age, living in the borough of the Bronx, possessed of large means and engaged in an extensive and lucrative business. His wife has recently died, but there lives with him a daughter of whom the referee said: “ She impressed me as being a very conscientious, capable and refined young woman, and also as being exceptionally intelligent. In my judgment she is well qualified to take care of the child in question.” In point of fact she has taken care of the child for a great part of the time since its birth, for its mother during the latter part of her lifetime was too ill to give much personal care to the child. Edward Robitzek is undoubtedly sincerely attached to the child, and has given practical evidence of his attachment in that he has made a handsome provision for it in his will. Of course there can be no assurance that he may not hereafter, alter his will, but the fact that he should have made such a provision is strong evidence of his affection for the child and of his intention to provide for its future. If there were no question in the case of the supposed preferential right of the father to the custody of his child no one would question for an instant that the grandfather is an eminently proper person to have the custody of this child, and that its commitment to his care would well serve its best interests.
The father is a man of much more moderate means, and yet of sufficient to provide for his child comfortably. He is engaged in business in a small way out of which he gains a fair profit. He has, or had when the referee’s report was made, ho home of his own, living for the most part in boarding houses. His business is of such a nature that he is required to travel through the country a good deal and sometimes for weeks at a time. His immediate family consists of his mother, now somewhat advanced in years, and a sister who is engaged in a business pursuit which occupies all of her time except in the evenings, so that the care of the child, if consigned to the custody of its father, would practically devolve upon his mother.
Notwithstanding the superior financial ability of the grandfather we should hesitate to deprive the father of the custody *178of his child if we were satisfied that he really hore for it the deep and sincere affection which he professes and that it was the propulsion of that affection which leads him to prosecute this proceeding. 1 We are not satisfied, however, upon these points. On the Contrary, we are convinced that in insisting upon obtaining the legal custody of the child he is much more strongly moved by hatred for his deceased wife’s relatives than by any deep and abiding affection for his wife’s child.
The testimony is replete with proof of his animosity towards and hatred of Edward Robitzek. and his family, which indeed the relator does not seek to conceal.
His relations towards his wife were marked with cruelty and indifference, to such an extent that when warned that his wife lay at the point of death, and that to take her child from her would have an injurious effect, he wrote: “ I don’t care a rap whether you claim Rose is dying or not. It does not interest me.”
The relator and his wife married on April 17, 1907, and their child was bom on June 14, 1909. The mother, during her married life, suffered from a number of diseases, culminating in tuberculosis of which she died in the home of her parents in April, 1911. The relator and his wife lived together, very unhappily, until May, 1910, when Mrs. Meyer left her husband and went back to her parents’ home. Her baby was brought there to her in June, 1910, and thereafter remained with her until her death. On October 14, 1910, Meyer and his wife executed articles of separation, wherein among other things the sole custody and control of the infant'daughter, without any interference on the part of the father, was given to the mother. The evidences of Meyer’s lack of consideration and affection for his wife are numerous, and it would be wearisome to recount them. The most glaring and significant perhaps is the fact that when, as he knew, his wife was about to undergo a very .serious and critical operation, he refused to stay by her side, hut started' off a day or two before it was to take place upon a business trip which, from all that appears, could have been postponed without loss or inconvenience.
After his wife died he refused to attend her funeral although he was duly notified and could easily have come, and he *179threatened to have her hody exhumed in order to cremate it, although he knew that cremation had been abhorrent to his wife, and was abhorrent to her surviving relatives. Mrs. Meyer left a will by which she undertook to commit the custody of her child to her mother, and a codicil, executed shortly before her death which speaks eloquently, as of a voice from the grave, of her husband’s treatment of her and expresses the wish that he should not be permitted to have her body after death.
We find it impossible to believe that a husband who displayed towards his wife, during her lifetime, such heartless indifference as the petitioner displayed can entertain for her offspring so profound an affection as the relator expresses, or as would insure to that offspring the tender parental care which is essential to the welfare of so young a child. That he has prosecuted this proceeding with vigor and at large expense does not convince us of the depth of his affection, for a quite sufficient incentive is to be found in his hatred of his wife’s relatives.
We are, therefore, clearly of the opinion that the interests of the infant will be best served if its custody be awarded to its maternal grandfather, Edward Eobitzek, and his daughter Hazel, jointly, with leave to the father to visit and see the child on one day in each week, the particular day to be fixed by the order to be entered hereon.
The order appealed from will, therefore, be modified accordingly, with ten dollars costs and • disbursements to the appellant, respondent, Edward Eobitzek.
Ingraham, P. J., and Clarke, J., concurred; Laughlin and Dowling, JJ., dissented.